Citation Nr: 1409045	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  12-13 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Propriety of a rating reduction from 30 percent to 10 percent for service-connected hypertensive heart disease (heart disorder) effective September 1, 2011.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to February 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which effectuated a reduction in rating from 30 percent to 10 percent for the service-connected heart disorder effective September 1, 2011.  By way of history, in February 2010 the Veteran was granted service connection for the heart disorder with a 30 percent evaluation effective July 13, 2009.

In April 2013, the Veteran testified before the undersigned at a Board hearing held via videoconference; a transcript of that hearing is of record.  

A review of the Virtual VA paperless claims processing system reveals documents that are pertinent to the present appeal.  There are no uploaded documents in the Veterans Benefits Management System (VBMS) at this time. 

The issue of entitlement to TDIU is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a December 2010 rating decision, the RO proposed to reduce the Veteran's evaluation for service-connected heart disorder from 30 percent to 10 percent.  The Veteran was appropriately notified of the proposed reduction.

2. The Veteran was notified of the proposed rating reduction at his latest address of record.  He was furnished detailed reasons and given 60 days from the date of the notice for the presentation of additional evidence to show that the compensation payments should be continued at their present level.  He was also offered the opportunity for a personal hearing.

3. By way of a June 2011 rating decision, the RO reduced the evaluation for the service-connected heart disorder from 30 percent to 10 percent, effective September 1, 2011. 

4. The 30 percent evaluation was in effect for less than 5 years.

5. There is reasonable doubt as to whether there was improvement in the Veteran's service-connected heart disorder.  


CONCLUSION OF LAW

The criteria to reduce the Veteran's disability evaluation assigned for service-connected heart disorder from 30 percent to 10 percent have not been met, and restoration is warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.1-4.14, 4.104, Diagnostic Code (DC) 7007 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With regard to the claim for entitlement to restoration of the 30 percent rating, as this claim is being granted, further discussion of the VCAA is unnecessary.

In general, disability evaluations are determined by the application of a schedule of ratings that is based as far as practical on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Not all cases will show all of the findings for a specific rating, especially in the more fully described grades of disabilities, but the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. 

Where action by the rating agency would result in the reduction or discontinuance of compensation payments, section 3.105(e) requires that a rating initially proposing the reduction or discontinuance be prepared setting out all material facts and reasons for the proposed action.  In this case, proper notice was furnished to the Veteran in January 2011, and the Board finds that the RO complied with the procedural requirements of section 3.105 regarding the reduction of the rating in question.

Thus, the remaining issue in this case is whether the reduction in the evaluation for service-connected heart disorder from 30 percent to 10 percent was justified by the evidence.  Specific legal standards govern this question. 

Where a disability rating has been continued for at least 5 years at the same level, under 38 C.F.R. § 3.344, if there have occurred changes in essential medical findings or diagnosis, that case is to be reviewed and adjudicated so as to produce the greatest degree of stability of disability evaluation.  In determining the propriety of a previous evaluation, the entire record as to medical history should be considered to ascertain whether the most recent examination is indeed a full and complete depiction of the level of disability.  38 C.F.R. § 3.344(a).  Likewise, in such cases provided doubt remains, after according due consideration to all the evidence developed by the several items discussed in the preceding paragraph (section 3.344(a)), the rating agency will continue the rating in effect under specified procedures. 38 C.F.R. § 3.344(b). 

In this case, however, the 30 percent rating in question was not in effect for 5 years or more, and the preceding paragraphs (a) and (b) do not apply.  Accordingly, reexaminations disclosing improvement, physical or mental, in these cases will warrant reduction in rating.  38 C.F.R. § 3.344(c). 

The determination in a reduction in rating case must include the proper application as to the standard of proof.  To warrant reduction in rating, it must be shown that the preponderance of the evidence supports the reduction itself, and with application of the benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107(b) as required.  See Brown v. Brown, 5 Vet. App. 413, 420 (1993).

Turning to the provisions in effect regarding evaluation of the specific disability under consideration, the Board notes that the Veteran was assigned the 30 percent evaluation pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7007.  38 C.F.R. § 4.104 (2013).

The criteria for hypertensive heart disease are based upon METs, which are "metabolic equivalents," or the energy cost of standing quietly at rest, representing an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  Id.; Note (2).  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or snow shoveling) that result in dyspnea, fatigue, angina, dizziness, or syncope may be used.  Id.  

Under Diagnostic Code 7007, a 10 percent evaluation is warranted when a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  A 30 percent evaluation is warranted when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent evaluation is warranted when there is more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent evaluation is warranted for chronic congestive heart failure; or work load of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104 Diagnostic Code 7007 (2013).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that reduction of the disability evaluation for the Veteran's service-connected heart disorder from 30 percent to 10 percent was improper.

In general, the RO's reduction of a rating must have been supported by the evidence on file at the time of the reduction.  Pertinent post-reduction evidence favorable to restoring the rating, however, also must be considered.  See Dofflemeyer v. Derwinsky, 2 Vet. App. 277 (1992).  In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992). 

In this case, the 30 percent evaluation was assigned based on the findings of an October 2009 VA examination where he reported fatigue, dyspnea on mild exertion and dizziness.  Cardiac examination showed left ventricular hypertrophy with a 60 percent ejection fraction and this was the basis for the 30 percent evaluation.

The rating reduction to 10 percent was based on the findings of a VA hypertension examination in November 2010 where the Veteran was shown to have had an ejection fraction of 65 percent, as taken from a June 2010 echocardiogram.  It was noted that normal ventricular wall motion was shown.  However, it was also noted that METs could not be calculated at this time because of low back pain.  In December 2010, he performed an exercise stress test revealing METs of 8.4.  A new echocardiogram was not conducted and the June 2010 results were again used for evaluation of ejection fraction.

The Veteran has provided competent and credible testimony as to how his service-connected heart disorder has not in fact improved, but that it has actually worsened over time.  He stated that he has not been able to work because of this since 2004 when he would have dizziness, tiredness, and shortness of breath.  He explained that he has had those same symptoms since 2004.  He also explained that during his exercise stress test in 2010, he was able to last 6 minutes and 58 seconds before he stopped due to dyspnea and dizziness, symptoms which he has long suffered from and still continues to suffer from.  Additionally, he added that when he retook the exercise stress test in April 2013, he was able to do the stress test for 3 or 4 minutes before he stopped due to dyspnea.  Moreover, a review of VA treatment records reveals virtually little to no change in complaints of chest pain from 2010 to 2012.

Considering the facts of this case, to include objective findings and the Veteran's reported symptomatology, the evidence is at least in equipoise as to whether there was improvement in his service-connected heart disorder.  The evidence is not convincing that from October 2009 to November 2010, the Veteran's VA examinations, particularly one conducted mostly with respect to his hypertension disorder (November 2010), show that the Veteran's service-connected heart disorder has improved in anyway, particularly in light of his statements alleging worsening.  The Board also finds it significant that at the time the RO granted the 30 percent evaluation it did so based upon the finding of left ventricular hypertrophy on echocardiogram, not on the METs.  The subsequent rating decision proposing reduction noted both findings of normal left ventricle and that the METs had improved.  The Board notes, however, that there was no METs finding at the time the 30 percent evaluation was granted and the November 2010 examiner noted that METs could not be calculated.  It cannot be said that the preponderance of the evidence supports the reduction.  See Brown v. Brown, 5 Vet. App. 413, 420 (1993).  Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that the reduction of the rating for the service-connected hypertensive heart disease from 30 percent to 10 percent was not proper.  Thus, the 30 percent rating is restored and will be applied effective September 1, 2011.


ORDER

Restoration of the 30 percent rating for the service-connected hypertensive heart disease, effective September 1, 2011, is granted.


REMAND

At his Board hearing, the Veteran alleged that he is no longer able to work because of his service-connected heart disorder.  See Board Hearing Transcript (Tr.) at 5, 11-13.  The United States Court of Appeals for Veterans Claims (Court) has held that a claim for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits but is instead part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id. at 454.  Here, TDIU was raised in connection with an appeal of a disability rating (e.g., disagreement with a reduction, or request of increase from the reduction).  This matter warrants additional development and adjudication on appeal and is inextricably intertwined with the evaluation claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As the Veteran's rating reduction has been restored herein, and the increased rating claim not yet perfected, the Board requests RO development of TDIU in connection with his claim for an increased rating for the heart disorder.

Accordingly, the case is REMANDED for the following action:

1. After the RO expeditiously develops the Veteran's claim (upon perfection of appeal) for an increased rating for hypertensive heart disease, the RO should undertake additional TDIU development, including an appropriate examination, to obtain an opinion on the impact of the heart disorder (and any other alleged service-connected disabilities which he believes renders him unemployable) on his ability to obtain substantially gainful employment.  

2. After completion of the above, the RO should review the expanded record and determine if TDIU is warranted.  If such benefit remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate review of all issues properly in appellate status.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
H. SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


